--------------------------------------------------------------------------------


PARTICIPATION AGREEMENT
(Acom A6 Prospect, Chambers County, Texas)


This Participation Agreement ("Agreement") is made and entered into effective as
of the 14th day of June, 2005 ("Effective Date"), by and between Kerr-McGee Oil
& Gas Onshore LP, d/b/a KMOG Onshore LP (hereinafter "Kerr-McGee") and Ignis
Petroleum Corporation, (hereinafter "Participant"). Kerr-McGee and Participant
are sometimes hereinafter referred to, individually, as a "Party" and,
collectively, as the "Parties".


WHEREAS, Kerr-McGee owns or has the right to acquire certain interests in and to
the oil and gas leases identified on Exhibit "A", which is attached hereto and
made a part hereof (the "Leases");


WHEREAS, Participant has expressed a desire to participate with Kerr-McGee in
the drilling of a test well in search of oil or gas on the Leases or portions
thereof and in the further development of the Leases, if warranted; and


WHEREAS, subject to the terms and conditions hereinafter contained, and, subject
to Participant fulfilling certain requirements set out in this Agreement, KMG
agrees to assign unto Participant an undivided 25% of Kerr-McGee's leasehold
interest in and to the Leases, subject to the reservation by Kerr-McGee of the
overriding royalty interest provided for below.


NOW, THEREFORE, for and in consideration of the mutual covenants and promises
herein contained, the Parties hereby agree as follows:


1.
TEST WELL.



On or before August 14, 2005 ("Commencement Date"), KMG will commence or cause
to be commenced operations for the drilling of a test well ("Test Well") in
search of oil and/or gas at a location of Kerr-McGee's choice on the Leases. The
Test Well will be drilled with due diligence and in a good and workmanlike
manner to a depth sufficient to test the Tex Miss formation as seen in the
Induction/Density-Neutron log for the Janet MacCarthy No. 9 Well between the
depths of 10,568 and 10,612 (TVD) located in Section 93, A-155, Chambers County,
Texas, or to a depth of 11,500' (TVD) beneath the surface of the earth,
whichever is the lesser depth (the "Objective Depth"), unless "Impenetrable
Conditions", as that term is hereinafter defined, are encountered prior to
reaching the Objective Depth. The term "Impenetrable Conditions" as used in this
Agreement shall mean formations, conditions (such as heaving shale) or
mechanical problems that would render further drilling operations by a prudent
operator uneconomical or impracticable. To the extent not in conflict with the
terms of this Agreement, the Parties agree to be bound by, and all operations on
the Test Well shall be governed by, the terms and provisions of the Operating
Agreement attached hereto and made a part hereof as Exhibit "B" ("JOA"). Upon
reaching the Objective Depth, Kerr-McGee shall cause such logs and tests to be
made as it deems prudent under the circumstances.


--------------------------------------------------------------------------------



During the drilling of the Test Well, Participant's representatives shall be
allowed access to the derrick floor of the Test Well at their sole risk and
expense, provided they are and remain in compliance with Kerr-McGee's
environmental, health and safety standards. Prior to running any logging device,
coring, conducting any formation test(s), or conducting any other similar type
test(s), Kerr-McGee will first give Participant notice in sufficient time to
allow its representatives to be present to witness the event. Kerr-McGee will
furnish Participant all data relative to the drilling well(s) in accordance with
Participant's well requirement information. Any notice required hereunder to be
given to Participant shall be sent to the address, telephone, email, or fax
numbers, as the case may be, set forth in Section 7 below.


If Impenetrable Conditions are encountered prior to reaching the Objective
Depth, Kerr-McGee shall have the option of attempting to complete the well as a
commercial producer of oil and/or gas at a lesser depth if it appears that a
completion attempt is warranted, or, if in Kerr-McGee's opinion a completion
attempt at a lesser depth is not warranted, then, subject to the provisions of
the immediately following sentence, Kerr-McGee may plug and abandon the Test
Well, the costs of which shall be borne 65% by Kerr-McGee and 35% by
Participant. Participant shall have twenty-four (24) hours after notice from
Kerr-McGee stating that it has determined the Test Well should be plugged and
abandoned in which to elect to take over the Test Well and become solely
responsible for any and all costs and expenses associated with any future
operations on the well, including plugging and abandoning the well. Failure of
Participant to respond within such period of time shall be deemed a response by
Participant to elect to plug and abandon the well.


If Impenetrable Conditions are encountered in the Test Well prior to reaching
the Objective Depth and:



 
i)
both Parties elect to complete the well at a depth that is less than the
Objective Depth, then Participant shall have earned a 25.00% leasehold interest
in and to the well bore of the Test Well, limited in depth to one hundred feet
(100') below the deepest producing perforations in the well, and subject to the
reservation of the overriding royalty interest described in Section 5 below; or

 
ii)
Kerr-McGee elects not to participate in the completion attempt for the well and
Participant does elect to attempt to complete the well, then Participant shall
have earned a 100% interest in and to the well bore only of the Test Well,
subject to the depth limitation set forth immediately above and the reservation
of the overriding royalty interest described in Section 5 below; or

 
iii)
Participant elects not to participate in the completion attempt for the well and
Kerr-McGee elects to attempt to complete the well, then Participant shall not
have earned an interest in the well bore of the Test Well and, if both Parties
elect to drill a substitute well as provided in Section 3 below, any assignment
earned by Participant in the drilling of the substitute well shall be less and
except the well bore of the Test Well completed at such lesser depth.



The non-consent provisions of Article VI.B.2 of the JOA shall not apply in the
case of a well that is proposed to be completed at a depth that is less than the
Objective Depth as a result of encountering Impenetrable Conditions.


Any interest earned by Participant under the provisions of this Section l. shall
be assigned to it by Kerr-McGee within thirty (30) days after the date on which
the completion rig for the well has been released.


--------------------------------------------------------------------------------




2.
CASING POINT ELECTION FOR TEST WELL.



When the Test Well has reached the Objective Depth and all tests have been
completed, and the results thereof furnished to Participant, Kerr-McGee shall
give notice to Participant, and Participant shall have twenty-four (24) hours
from receipt of such notice hick to elect whether or not it desires to
participate in the setting of casing and the completion attempt of the Test
Well. Failure of Participant to respond within such twenty-four (24) hour period
shall be deemed a response to not participate in the completion attempt. If both
Parties elect to set casing and attempt completion of the Test Well, then all
further operations on the Test Well shall be conducted under the terms of the
JOA.


If a Party elects not to participate in the completion attempt of the Test Well
at the Objective Depth ("Non-Consenting Party"), then the non-consent provisions
of Article VI.B.2. of the JOA shall apply to the Non-Consenting Party's interest
in the Test Well.


3.
SUBSTITUTE TEST WELL.



In the event Impenetrable Conditions which render further drilling impracticable
are met prior to reaching the Objective Depth in the Test Well, then, subject to
the provisions of Section 1 above, for a period of ninety (90) days after making
the election, either Party shall have the right to drill a substitute Test Well
to the Objective Depth on the Leases or on lands pooled therewith. The
substitute Test Well shall be drilled under the same terms as the Test Well and
the substitute Test Well shall be deemed to be the Test Well for all purposes
under this Agreement. If both Parties elect to drill the substitute Test Well,
then such well shall be drilled by Kerr-McGee. If neither Party elects to drill
the substitute Test Well or if only Kerr-McGee elects to drill the substitute
Test Well, then this Agreement shall terminate. If Participant is the only Party
electing to drill the substitute Test Well, then it shall have the right to do
so and if it is drilled to the Objective Depth, Participant shall earn an
assignment of 100% of Kerr-McGee's right, title and interest in and to the
Lease(s) and the well shall not be subject to the provisions of the JOA),
subject to the reservation of the overriding royalty interest described in
Section 5 below. In such event, the Leases and the well shall no longer be
subject to the provisions of the JOA.




4.
EXPENSES FOR DRILLING THE TEST WELL.



Participant shall bear and pay, in the percentages set forth below, its share of
the costs and expenses described below. Such payment shall be due and payable to
Kerr-McGee on or before fifteen (15) days after receipt of an invoice or
invoices for such costs or any portion thereof. Kerr-McGee shall have the right
to "cash call" Participant for Participant's estimated share of such costs and
expenses and the provisions of Article XV. of the JOA shall apply in the event
of any cash calls and the failure of Participant to timely pay such cash calls.


A. 35% of the costs and expenses incurred in drilling the Test Well (and any
substitute well therefor) to casing point, or to a lesser depth if Impenetrable
Conditions are encountered in the well, and in plugging and abandoning the well
if no completion attempt is made. The term "casing point" shall mean that point
in time when the Test Well has been drilled to the Objective Depth, logged,
evaluated and Kerr-McGee has notified Participant that a completion attempt will
be made.


--------------------------------------------------------------------------------




B. Participant shall pay none of the costs and expenses, including brokerage
fees and leasehold bonus, incurred in connection with acquiring the Leases for
the Test Well.


C. 25% of the costs and expenses incurred in completing the Test Well (and any
substitute well therefor) and in equipping the same for production.


D. 35% of the costs for drilling title examination, curative work and brokers'
fees for the test well (and any substitute well therefore) and 25% of subsequent
title costs.


5.
INTEREST EARNED BY DRILLING TO OBJECTIVE DEPTH.



At such time as the Test Well has reached the Objective Depth and Participant
has elected whether or not to participate in the completion of the well at the
Objective Depth or at a lesser depth if Kerr-McGee has recommended to complete
the well at a depth shallower than the Objective Depth, Participant shall have
earned an undivided 25% of Kerr-McGee's leasehold interest in and to the Leases,
subject the provisions of the Leases, subject to any depth limitations described
below, and subject to the reservation of the overriding royalty interest
described below in this Section 5.


In the event Participant elects to participate in the completion of the Test
Well and Kerr-McGee does not participate in the completion of the well, then
Participant shall earn all depths in the Leases.




In the event Kerr-McGee acquires leasehold interests in the N12 of Section 106
("Acorn Offset Acreage"), Participant shall be required to reimburse Kerr-McGee
for 25% of the actual cost to acquire the Acorn Offset Aceage and be entitled to
an assignment of 25% of Kerr-McGee's right, title and interest in such
leasehold, free and clear of any burdens placed thereon by Kerr-McGee save and
except those burdens that were required to acquire such leasehold. The Acorn
Offset Acreage shall be subject to and governed by the attached JOA; provided,
however, should Participant elect not to participate in the drilling of a well
proposed on the Acorn Offset Acreage or acreage pooled therewith, the provisions
of Article VIB shall not apply and Participant shall be deemed to have forfeited
it's interest in the Acorn Offset Acreage and required to reassign the leasehold
to Kerr-McGee free and clear of any burdens placed on such leasehold by
Participant.


Kerr-McGee shall assign to Participant the interest earned in the Leases,
effective as of the date of this Agreement, and such assignment shall be made
within thirty (30) days after the date on which the Objective Depth has been
reached. The assignment shall be subject to, among other things, the terms and
provisions of this Agreement, the terms and provisions of the JOA, and all
royalties, overriding royalties, payments out of production, and similar
leasehold burdens affecting the Leases and existing as of the Effective Date of
this Agreement, and the overriding royalty interest described below. The
drilling of additional wells on the Leases and the operation of the Test Well
and any additional wells on the Leases or lands pooled therewith shall be
governed by the terms and provisions of the JOA.


--------------------------------------------------------------------------------




Any assignment of the Leases (or any portion thereof) to Participant provided
for in this Agreement shall be subject to the reservation by Kerr-McGee of a 5%
of 818ths overriding royalty interest in the Leases, however, there will be no
reservation of an overriding royalty interest in the Acorn Offset Acreage. The
overriding royalty interest shall be reduced in proportion to the leasehold
interest owned by Kerr-McGee at the time of the assignment.


6.
MARKETING OF PRODUCTION.



The Parties shall have the right to take their proportionate share of production
from the Leases in kind or separately market same, exclusive of production which
may be used in development and producing operations and in preparing and
treating said production for marketing purposes.


7.
NOTICES.



All notices and information to be given hereunder shall be in writing and shall
be sent by United States certified mail, telegram, telex, facsimile, email,
overnight delivery service or telecopy, postage or charges prepaid and addressed
to the Party to whom such notice is given as follows:




If to Kerr-McGee:
Kerr-McGee Oil & Gas Onshore LP
 
16666 Northchase
 
Houston, Texas 77060
 
Attention: Mr. Scott McNamee
 
Telephone: 2811673-6815
 
Facsimile: 281/673-4815
 
Email: smcnamee@kmg.com
   
If to Participant:
Ignis Petroleum Corporation
 
100 Cresent Court
 
7th, Floor
 
Dallas, Texas 75201
 
Attention: Mr. Mike Piazza
 
Telephone: 214-459-8188
 
Facsimile: 214-000-0000
 
Email: mpp@ignispetro.com



8.
FORCE MAJEURE.



A.  In the event either Party is rendered unable, wholly or in part, by Force
Majeure (as hereinafter defined) to carry out its obligations under this
Agreement (except for the payment of money when due), then the Party relying on
such Force Majeure (or its or their representative) shall give prompt written
notice of the Force Majeure with reasonably full particulars concerning it to
the other Party. The obligations of the Party relying on the Force Majeure,
insofar as it is affected by the Force Majeure, shall be suspended during the
continuance of the Force Majeure and for a reasonable period thereafter not to
exceed thirty (30) days.


--------------------------------------------------------------------------------




B.  The term "Force Majeure" as herein employed, shall include acts of God or
the public enemy, wars, blockades, insurrections, riots, epidemics, landslides,
fires, floods, tornadoes, lightning, explosions, acts or requests, rules or
orders of federal, state or municipal governments or of any federal, state or
municipal officer or agent purporting to act under duly constituted authority,
strikes, lockouts, interruptions of transportation, freight embargoes,
unavailability of equipment or drilling rigs and any other cause, whether of the
kind specifically enumerated above or otherwise, which is not reasonably within
the control of the Party claiming the Force Majeure.


9.
ASSIGNMENT AND BINDING EFFECT.



This Agreement shall inure to the benefit of and be binding upon the Parties and
their successors and permitted assigns. Neither Party may assign its rights and
obligations under this Agreement without the prior written consent of the other,
which consent will not be unreasonably withheld, delayed or conditioned. In the
event of an assignment, the assignee shall agree to be bound by the terms and
provisions of this Agreement, including any JOA provided for hereunder. In the
event of such assignment the assigning Party shall be relieved from all
obligations thereafter accruing, but not theretofore accrued, with respect to
the interest assigned.


10.
ENTIRETY OF AGREEMENT.



This Agreement and the Exhibits attached hereto constitute the entire agreement
between the Parties with respect to the subject matter hereof, and there are no
representations or other agreements between the Parties except as expressly set
forth herein and included within the Exhibits attached hereto.


11.
GOVERNING LAW.



IT IS SPECIFICALLY STIPULATED AND AGREED TO BY THE PARTIES THAT THE VALIDITY OF
THIS AGREEMENT AND ANY OF ITS TERMS AND PROVISIONS, AS WELL AS THE RIGHTS AND
DUTIES OF THE PARTIES HEREUNDER, SHALL BE GOVERNED AND CONSTRUED BY THE LAWS OF
THE STATE OF TEXAS (EXCLUDING ANY CONFLICT OF LAW RULES WHICH WOULD REFER TO THE
LAWS OF ANOTHER JURISDICTION).


12.
RELATIONSHIP OF PARTIES.



This Agreement is not intended to create a relationship of partnership or an
association for profit between or among the Parties. It is expressly agreed that
the obligations and liabilities of the Parties are several and not joint.
Nothing contained in this Agreement shall be construed to create or impose a
partnership duty, obligation or liability on any of the Parties or an
association for profit between or among the Parties. Notwithstanding the
foregoing provisions, if, for federal income tax purposes, this Agreement and
the operations hereunder are regarded as a partnership, each of the Parties
elects, under the authority of Section 761(a) of the Internal Revenue Code of
1986, as amended, and applicable issued regulations, to be excluded from the
application of all provisions of Subchapter K of Chapter 1 of the Internal
Revenue Code of 1986, as amended. Should there be any requirement that a Party
give further evidence of this election, such Party shall execute such documents
and furnish such other evidence as may be required by the Internal Revenue
Service or as may be necessary to evidence this election.


--------------------------------------------------------------------------------




13.
TERM OF AGREEMENT.



This Agreement shall remain in force and effect for a period commencing on the
Effective Date hereof and, subject to the provisions hereof which provide for an
earlier termination, ending on the date on which the JOA terminates in
accordance with the provisions of Article XIII. of the JOA.


14.
SEVERABILITY.



If any term, provision or condition of this Agreement is held invalid,
unenforceable or contrary to applicable laws, it shall be reformed to the extent
necessary to conform, consistent with the intention of the Parties, to such
laws, and if such provision cannot be so reformed, it shall be deemed deleted
and the validity of the other terms, provisions and conditions shall not be
affected.


15.
MISCELLANEOUS.



A.    The titles and the section headings contained in this Agreement are
inserted for convenient reference only and shall not be construed as limiting or
extending the meaning of any provision of this Agreement.


B.    This Agreement and any documents to be executed pursuant hereto may be
executed in multiple counterparts, each of which shall constitute an original
and all of which, when construed together, shall constitute but one and the same
instrument.


C.    If any action at law or in equity is necessary to enforce or interpret any
of the rights or obligations under this Agreement, the prevailing Party shall be
entitled to reasonable attorney's fees, costs, and necessary disbursements from
the non-prevailing Party in addition to any other relief to which the prevailing
Party may be entitled.


D.    If any payment or reimbursement provided for under this Agreement (but not
under the provisions of the JOA) is to be made on the basis of a Party's costs,
the other Party shall have the right to audit the books and records relating to
such costs. Each Party shall maintain such books and records for a period of two
(2) years from the date such costs were incurred and shall make such books and
records available to the other Party during the Party's normal business hours
during such two (2) year period; provided that no audit shall be conducted more
than one time during any six (6) month period of time. The foregoing provisions
of this Section 16.D. are in addition to, and not in substitution for, the audit
provisions under the JOA.


E.    The Parties hereby agree to do, execute or procure to be done and
executed, any and all further necessary acts, deeds, documents and things within
their power to give effect to this Agreement and its intent.


F.    No waiver of any term, provision or condition of or rights under this
Agreement shall be effective unless in writing and signed by an authorized
representative of the waiving Party. The failure of either Party to insist upon
the strict performance of any term, provision or condition of this Agreement
shall not be construed as a waiver or relinquishment in the future of the same
or any other term, provision or condition.


--------------------------------------------------------------------------------




G.    If, following the granting of relief under the Bankruptcy Code to either
Party as debtor thereunder, this Agreement should be held to be an executory
contract within the meaning of 11 U.S.C. Section 365, then the other Party shall
be entitled to a determination by the debtor or any trustee for the debtor
within thirty (30) days from the date an order for relief is entered under the
Bankruptcy Code as to the rejection or assumption of this Agreement. In the
event of an assumption, the other Party shall be entitled to adequate assurances
as to future performance of the debtor's obligations hereunder and the
protection of the interest of the other Party.


H.    In the event of a conflict between the terms and provisions of this
Agreement and the terms and provisions of the JOA, then the terms and provisions
of this Agreement shall control and prevail.


If the foregoing sets forth your understanding of our agreement, please so
indicate by signing in the space provided below and returning one (1) original
of this Agreement to the undersigned.


Sincerely yours,


KERR-MCGEE OIL & GAS ONSHORE LP
d/b/a KMOG Onshore LP
By:     Kerr-McGee Oil & Gas Onshore LLC
Its Managing General Partner


By: /s/ Scott McNamee
Name: Scott McNamee
Title: Attoney-in-Fact


Ignis Petroleum Corporation


By: /s/ Michael P. Piazza
Name: Mike Piazza
Title: President & CEO
 

--------------------------------------------------------------------------------